 


110 HR 3779 IH: Andrew Larochelle God, Family, and Country Act of 2007
U.S. House of Representatives
2007-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3779 
IN THE HOUSE OF REPRESENTATIVES 
 
October 9, 2007 
Mr. Turner (for himself, Mrs. Musgrave, Mr. King of Iowa, Mr. Forbes, and Mr. Pearce) introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To require the Architect of the Capitol to permit the acknowledgment of God on flag certificates. 
 
 
1.Short title This Act may be cited as the Andrew Larochelle God, Family, and Country Act of 2007.
2. Flag certificates issued by the Architect of the CapitolThe Architect of the Capitol shall permit the acknowledgment of God on flag certificates that are issued at the request of a Member of the United States House of Representatives or of the United States Senate. 
 
 
